               Case 1:19-cv-06319-DLC Document 1 Filed 07/08/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JAKE BERNIER, KENNETH LEMARIER and JOSEPH
 BERNIER
                                                                 Docket No. 1:19-cv-6319
                                   Plaintiffs,
                                                                 JURY TRIAL DEMANDED
           - against -

 BARSTOOL SPORTS, INC.

                                   Defendant.


                                            COMPLAINT

          Plaintiffs Jake Bernier (“Bernier”), Kenneth Lemarier (“Lemarier”), and Joseph Bernier

(“JBernier”) and all together (“Plaintiffs”) by and through their undersigned counsel, as and for

their Complaint against Defendant Barstool Sports, Inc. (“Barstool Sports” or “Defendant”)

hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted design called Sad Roger, owned and registered by Plaintiffs. Accordingly, Plaintiffs

seeks monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
             Case 1:19-cv-06319-DLC Document 1 Filed 07/08/19 Page 2 of 5



        3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

        4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                              PARTIES

        5.      Bernier has a usual place of business at 10 Sargent Drive, Hooksett, NH 03106.

        6.      Lemarier has a usual place of business at 9 Windsor Drive, Auburn, NH 03032.

        7.      JBernier has a usual place of business at 1 Elm Street, Byfield, MA 01922.

        8.      Upon information and belief, Barstool Sports is a foreign business corporation

duly organized and existing under the laws of the State of Delaware, with a place of business at

15 West 27th Street, 3rd Floor, New York, New York 10001. Upon information and belief

Barstool Sports is registered with the New York Department of State Division of Corporations to

do business in the State of New York.

                                    STATEMENT OF FACTS

        A.      Background and Plaintiffs’ Ownership of the Design

        9.      Plaintiffs created a design called Sad Roger (the “Design”). A true and correct

copy of the Design is attached hereto as Exhibit A.

        10.     Plaintiffs are the authors of the Design and has at all times been the sole owner of

all right, title and interest in and to the Design, including the copyright thereto.

        11.     The Design was registered with the United States Copyright Office and was given

registration number VA 2-116-015.

        B.      Defendant’s Infringing Activities

        12.     Barstool Sports licensed the Design for a one-time use in 2015.
          Case 1:19-cv-06319-DLC Document 1 Filed 07/08/19 Page 3 of 5



       13.     Without a license, Barstool Sports continued using the Design beyond the scope

of the 2015 one-time usage license.

       14.     Barstool Sports used the Design on clothing, posters, towels, t-shirts, hoodies,

coffee mugs, cooler packs, bathing suits, golf covers and billboards. See Exhibit B.

       15.     Barstool Sports then created derivative designs from the Design.

       16.     Upon information and belief, Barstool Sports partnered with retail companies like

Olympia Sports to sell the merchandise with the Design in stores around the country.

       17.     Plaintiffs did not give permission to Barstool Sports to partner with any third

parties to sell merchandise with their Design.

       18.     Barstool Sports did not license the Design from Plaintiffs for its continued use,

nor did Barstool Sports have Plaintiffs permission or consent to publish the Design on anything

beyond the initial license.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       19.     Plaintiffs incorporates by reference each and every allegation contained in

Paragraphs 1-18 above.

       20.     Barstool Sports infringed Plaintiffs copyright in the Design by reproducing and

publicly displaying the Design. Barstool Sports is not, and has never been, licensed or otherwise

authorized to reproduce, publicly display, distribute and/or use the Design.

       21.     The acts of Defendant complained of herein constitute infringement of Plaintiffs

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
               Case 1:19-cv-06319-DLC Document 1 Filed 07/08/19 Page 4 of 5



          22.     Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiffs

rights.

          23.     As a direct and proximate cause of the infringement by the Defendant of Plaintiffs

copyright and exclusive rights under copyright, Plaintiffs is entitled to damages and Defendant’s

profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          24.     Alternatively, Plaintiffs is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Design, pursuant to 17 U.S.C. § 504(c).

          25.     Plaintiffs further is entitled to their attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully requests judgment as follows:

          1.      That Defendant Barstool Sports be adjudged to have infringed upon Plaintiffs

                  copyrights in the Design in violation of 17 U.S.C §§ 106 and 501;

          2.      That Plaintiffs be awarded either: a) Plaintiffs actual damages and Defendant’s

                  profits, gains or advantages of any kind attributable to Defendant’s infringement

                  of Plaintiffs Design; or b) alternatively, statutory damages of up to $150,000 per

                  copyrighted work infringed pursuant to 17 U.S.C. § 504;

          3.      That Defendant be required to account for all profits, income, receipts, or other

                  benefits derived by Defendant as a result of its unlawful conduct;

          4.      That Plaintiffs be awarded their costs, expenses and attorneys’ fees pursuant to

                  17 U.S.C. § 505;

          5.      That Plaintiffs be awarded pre-judgment interest; and
            Case 1:19-cv-06319-DLC Document 1 Filed 07/08/19 Page 5 of 5



       6.      Such other and further relief as the Court may deem just and proper.

                                DEMAND FOR JURY TRIAL

       Plaintiffs hereby demands a trial by jury on all issues so triable in accordance with

Federal Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       July 8, 2019
                                                 LIEBOWITZ LAW FIRM, PLLC

                                                     /s/Richard Liebowitz
                                                     Richard Liebowitz
                                                     11 Sunrise Plaza, Suite 305
                                                     Valley Stream, New York 11580
                                                     516-233-1660
                                                     RL@LiebowitzLawFirm.com

                                                     Attorneys for all Plaintiffs
